Murray, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
This was an action in the Court below, under the statute of this State concerning the “ claim and delivery of personal property.”
Upon the trial, the jury found a verdict for defendant, from which, as well as the judgment for costs rendered thereon, the plaintiff appeals.
The first assignment of error is, that no judgment for costs should have been entered against the plaintiff, because the j ary had not found the value of the property to exceed two hundred dollars,—is answered by the plaintiff's declaration, in which the ad-damnum, is laid at two thousand eight hundred dollars, and having failed to recover, he will not be allowed to dispute his own admission.
The remaining grounds on which it is sought to reverse the judgment, are equally untenable. The evidence was amply sufficient to support the verdict, and the instructions of the Court are in the exact language of the statute.
Judgment affirmed, with costs.